Exhibit 10.2








Third Restated Partial
Requirements Agreement




This THIRD RESTATED PARTIAL REQUIREMENTS AGREEMENT (this "Agreement"), dated as
of November 1, 2008, is entered into among Metropolitan Edison Company, a
Pennsylvania corporation ("MetEd"), Pennsylvania Electric Company, a
Pennsylvania corporation ("Penelec"), on behalf of itself and The Waverly
Electric Power and Light Company, a New York corporation ("Waverly," and
together with MetEd and Penelec, "Buyers"), and FirstEnergy Solutions Corp., an
Ohio corporation (“Seller”), all of which are wholly owned subsidiaries of
FirstEnergy Corp., an Ohio corporation.  The Buyers and Seller may individually
be referred to as a “Party” or collectively as “Parties” in this Agreement.


WHEREAS, Buyers are electric distribution companies with an obligation to serve
retail customers under New York and Pennsylvania law (hereinafter “Provider of
Last Resort Obligation”);


WHEREAS, Seller is authorized to sell wholesale capacity, energy, and ancillary
services to Buyers under First Revised Service Agreements Nos. 1 and 2,
effective June 1, 2002 ("Service Agreements"), pursuant to Seller's FERC
Electric Tariff, Original Volume No. 1, and is authorized under the Service
Agreements to require a "Confirmation Letter" to document transactions
thereunder;


WHEREAS, Buyers currently obtain from Seller some or all of the wholesale
capacity and energy (such resources, the "Resources") necessary to satisfy their
retail Provider of Last Resort Obligation;


WHEREAS, the Parties previously entered into a Second Restated Partial
Requirements Agreement, dated January 1, 2007, among the Parties (as amended,
modified or supplemented prior to the date hereof, the "Requirements
Agreement");


WHEREAS, in lieu of giving notice of termination of the Requirements Agreement,
the Seller agrees to amend and restate the Requirements Agreement to limit the
Resources that Seller is obligated to sell to Buyers, and that Buyers are able
to purchase from Seller, beginning with November 1, 2008, to budgeted capacity
and energy levels, and to clarify existing terms and conditions in the
Requirements Agreement; and


WHEREAS, the Requirements Agreement is a "Confirmation Letter" as such term is
used in the Service Agreements, and the Parties desire to amend and restate
their obligations under the Requirements Agreement by entering this Agreement,
which also constitutes a "Confirmation Letter" as such term is used in the
Service Agreements.


NOW THEREFORE, in consideration of the mutual agreements, covenants and
conditions herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, Buyers and Seller hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 



1.  Purchase.  Buyers agree to purchase Resources from Seller (such Resources,
"Seller Resources") to satisfy their Provider of Last Resort Obligation to the
extent that Buyers have a need for Resources in excess of Resources otherwise
committed or available to satisfy such obligation (such committed or available
Resources, "Committed Resources"); provided, that for the period beginning on
November 1, 2008 and ending on December 31, 2008, such Seller Resources shall
not exceed 2,726 megawatts-per-hour in any hour, 2,300,000 megawatt-hours in any
calendar month or 3,432 megawatts of capacity in any calendar month
(collectively, the "Temporary Budgeted Amounts"); provided further, that as of
January 1, 2009, such Seller Resources shall not exceed 3761 megawatts-per-hour
in any hour, 19,400,000 megawatt-hours in any calendar year or 3544 megawatts of
capacity in any calendar year (collectively, the "Budgeted Amounts").  For
purposes of this Agreement, but except as provided by Section 4(b), Committed
Resources include, but are not limited to, Resources produced by or pursuant to
non-utility generation under contract to Buyers ("NUG Generation"), Buyer-owned
generating facilities, existing or new purchased power contracts with persons
other than Seller (including capacity, energy and related services obtained by
Seller as agent for Buyers), and distributed generation.  For the avoidance of
doubt, but except for any off-peak energy supplied pursuant to Section 2, Seller
is not a residual supplier to Buyers for capacity and energy that exceed the
Temporary Budgeted Amounts or Budgeted Amounts (as applicable), and is not
required to supply Buyers with more Resources than the Temporary Budgeted
Amounts or Budgeted Amounts (as applicable) to cover shortfalls in Buyers'
Committed Resources that occur for any reason.


2.  Call Option for Off-Peak Power.  Simultaneously with the execution and
delivery of this Agreement, Seller and each Buyer shall execute and deliver a
call option for the purchase of off-peak energy on the terms and conditions, and
in the form, of the applicable form confirmations attached hereto as Exhibit
A.  Each Buyer may exercise its call option only in the event of a permanent
failure to supply Buyers’ purchases, by Constellation Power Source, Inc. or its
assignees or successors (collectively, “CPS”), and any energy purchased pursuant
to such call options may be used only to replace an equivalent amount of
interrupted off-peak energy that would have been provided by CPS in the absence
of its permanent failure to supply Buyers’ purchases.


3.  Agency.  Buyers may authorize Seller to act as agent for Buyers in obtaining
capacity, energy and related services on Buyers' behalf when the Parties agree
that such capacity, energy and related services are reasonable and
economic.  Buyers shall authorize Seller to act as agent by giving Notice to
Seller of such authorization, including its scope and duration.


4.  Sale.


                      (a)           Seller agrees to supply Resources not to
exceed the lesser of (i) the total Resources required to meet the Buyers’
Provider of Last Resort Obligation, less any Committed Resources used to satisfy
such Provider of Last Resort Obligation, or (ii) the Temporary Budgeted Amounts
or Budgeted Amounts (as applicable) and any off-peak energy supplied pursuant to
Section 2, in either case on the terms and conditions set forth in this
Agreement, and will comply with all requirements of the Federal Energy
Regulatory Commission ("FERC"), the New York Public Service Commission and the
Pennsylvania Public Utility Commission and with the applicable requirements of
PJM Interconnection, LLC ("PJM") in supplying Seller Resources.


                      (b)           If a Buyer gives Notice to Seller that the
Buyer intends to sell NUG Generation to third parties other than pursuant to the
Buyer's Provider of Last Resort Obligation (such sales, "NUG Sales") at least 10
business days prior to the first such NUG Sale and if Seller does not object in
writing to such NUG Sales within 5 business days of receiving the Buyer's
Notice, (i) the Buyer may engage in the NUG Sales described in the Buyer's
Notice; and (ii) such NUG Sales shall be excluded from the calculation of
Committed Resources used to satisfy the Buyer's Provider of Last Resort
Obligation, and Seller shall provide replacement energy required by the Buyer;
provided, that Seller shall not be responsible for supplying capacity or
capacity credits to replace any capacity or capacity credits sold by the Buyer
as part of its NUG Sales.

 
2

--------------------------------------------------------------------------------

 





5.  Forecast of Provider of Last Resort Obligation and Committed Resources.  No
later than sixty days prior to the beginning of any calendar year, Buyers shall
provide Seller a forecast (“Annual Forecast”) of the Resources necessary to
satisfy their Provider of Last Resort Obligation, the Seller Resources to be
purchased (which, for the avoidance of doubt, shall not exceed the Temporary
Budgeted Amounts or Budgeted Amounts, as applicable, except for any off-peak
energy supplied pursuant to Section 2), and their Committed Resources for that
calendar year.  The Annual Forecast will be provided in the format and detail
agreed upon by the Parties.  Buyers will update the Annual Forecast no less
frequently than monthly for known changes, including but not limited to the
changes described in Section 4(b).


6.  (a)            Delivery Points.  Seller shall inform Buyers telephonically
by 8:00 A.M. East Coast time each day on which Seller Resources are scheduled to
be sold to Buyers within the following twenty-four (24) hour period of the
points at which Seller shall deliver Seller Resources to Buyers (such points,
the "Delivery Points").


                         (b)             Transfer of Title; Transmission and
Scheduling.  Title and risk of loss for Seller Resources shall pass to Buyers at
the Delivery Points.  Seller shall sell and deliver, or cause to be delivered,
and Buyers shall purchase and receive, or cause to be received, Seller Resources
at the Delivery Points.  Seller shall be responsible for any costs or charges
imposed on or associated with Seller Resources or their delivery up to the
Delivery Points, including any costs or charges associated with transmission
service or scheduling services.  Buyers shall be responsible for any costs or
charges imposed on or associated with Seller Resources or their receipt at and
from the Delivery Points, including any costs or charges associated with
transmission service or scheduling services.


7.  Price for Provider of Last Resort Service.


           (a)           Direct Sales.  MetEd and Penelec shall pay Seller
$41.65 and $41.41 per megawatt-hour, respectively, for all Seller
Resources.  The Parties will agree upon a transfer date for the funds remitted
to Seller that will be no less frequently than monthly.


           (b)           Procurement as Agent.  Buyers shall reimburse Seller
for all costs, charges and fees Seller incurs in procuring Committed Resources
on Buyers' behalf under Section 3 of this Agreement.  For the avoidance of
doubt, Seller shall not charge Buyers any mark-up, profit fee, or commission for
Seller's services in procuring Committed Resources pursuant to Section 3 of this
Agreement.


8.  Other Services Provided by Seller.  Subject to receiving any necessary
approvals or waivers from FERC, (a) Seller may provide Buyers technical advice
and assistance and other services as may be reasonably necessary to assist
Seller in minimizing its costs of providing Seller Resources, such services
including but not limited to price forecasting, risk management advice,
management of congestion costs and related services, and (b) Buyers shall
provide Seller with data necessary to perform such services.  No fee or charges
in addition to those imposed by other terms of this Agreement shall be imposed
for services provided by Seller pursuant to this Section 8.


9.  Effective Date and Term.  This Agreement shall be effective November 1, 2008
and will remain in effect until December 31, 2009.  This initial term will be
automatically extended for successive periods of one year unless any Party gives
sixty days' notice of termination to the other Parties prior to the end of the
calendar year then in effect.  Unless otherwise agreed by the Parties, such
termination shall not affect or excuse the performance of transactions entered
into on behalf of either Party prior to notice of termination.  This Agreement
shall remain in effect until both Parties have fully performed their obligations
under said transactions.

 
3

--------------------------------------------------------------------------------

 



10.  Regulatory Out Termination.  In the event that a Party’s obligations under
this Agreement are materially and adversely affected by a change in law, rule,
regulation, or other action by a governmental authority or regulatory agency,
the adversely affected Party may terminate this Agreement upon sixty days'
written notice to the other Party.


11.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
the choice of law rules thereof.


12.  Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in multiple counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when all counterparts have been signed by each of the
Parties and delivered to each Party hereto.  Delivery of an executed signature
page counterpart by telecopies or e-mail shall be as effective as delivery of a
manually executed counterpart.


13.  Representation and Warranties. Each Party represents and warrants that it
has full authority and right to enter into this Agreement.


14.  Effect of Agreement.  This Agreement supersedes and replaces all prior
agreements among the Parties with respect to the subject matter hereof,
including the Requirements Agreement, that certain Restated Partial Requirements
Agreement dated January 1, 2003 among the Parties, that certain Notice of
Termination Tolling Agreement dated November 1, 2005 among the Parties, and that
certain Notice of Termination Tolling Agreement dated April 7, 2006 among the
Parties.


15.  Notice.  All notices and other communications under this Agreement
("Notices") shall be in writing and shall be deemed duly given (a) when
delivered personally or by prepaid overnight courier, with a record of receipt,
(b) the fourth day after mailing if mailed by certified mail, return receipt
requested, or (c) the day of transmission, if sent by facsimile, telecopy or
e-mail (with a copy promptly sent by prepaid overnight courier with record of
receipt or by certified mail, return receipt requested), to the Parties at the
following addresses or telecopy numbers (or to such other address or telecopy
number as a Party may have specified by notice given to the other Parties
pursuant to this provision):


If to Buyers:


Dean W. Stathis
2800 Pottsville Pike
P.O. Box 16001
Reading, PA 19612
Email:                 dstathis@firstenergycorp.com
Tel. No.:              (610) 921-6766
Fax No.:              (610) 939-8542


with copies (which shall not constitute Notice) to:


Linda R. Evers, Esq.
2800 Pottsville Pike
P.O. Box 16001
Reading, PA 19612
Email:                 levers@firstenergycorp.com
Tel. No.:              (610) 921-6658
Fax No.:              (610) 939-8655



 
4

--------------------------------------------------------------------------------

 

If to Seller:


FirstEnergy Solutions Corp.
341 White Pond Dr.
Akron, OH  44320
Attention:  Lisa Medas
Email:                 lamedas@fes.com
Tel. No.:              (330) 315-6848
Fax No.:              (330) 315-7266


with a copy (which shall not constitute Notice) to:


Michael Beiting, Esq.
FirstEnergy Corp.
76 South Main Street
Akron, OH 44308
Email:                 beitingm@firstenergycorp.com
Tel. No.:              (330) 384-5795
Fax No.:              (330) 384-3875




[Signature pages follow]

 
5

--------------------------------------------------------------------------------

 



           IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the duly authorized officers of the Parties as of the date first above written.




FirstEnergy Solutions Corp.




By:           /s/ Ali Jamshidi

 
Name:  Ali Jamshidi

 
Title:  Vice President




[Signature Page to Third Restated
Partial Requirements Agreement]


 
6

--------------------------------------------------------------------------------

 



           IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the duly authorized officers of the Parties as of the date first above written.




Metropolitan Edison Company
Pennsylvania Electric Company
The Waverly Electric Power and Light Company




By:           /s/ Richard R. Grigg
 
Name:  Richard R. Grigg

 
Title:  President






[Signature Page to Third Restated
Partial Requirements Agreement]


 
7

--------------------------------------------------------------------------------

 



EXHIBIT A


FORMS OF CALL OPTION CONFIRMATION


[Attached]

 
8

--------------------------------------------------------------------------------

 



Date: 
October 31, 2008

 

From:                         
Attn:                           
Tel:                             
Fax:                           
FirstEnergy Solutions Corp.
Contract Administration
(234) 466-1840
(330) 315-7316
    To:                                
Attn: 
Title:
Tel:
Fax:
Metropolitan Edison Company
Dean W.Stathis
Director, Regulated Commodity Sourcing
(610) 921-6766
(610) 939-8542
    Re: Electricity Transaction 

 
Dear Dean:


           The purpose of this communication (this “Confirmation”) is to confirm
the terms and conditions of the transaction (the “Transaction”) entered into
between Metropolitan Edison Company and FirstEnergy Solutions Corp on the Trade
Date specified below.


Economic Terms.  
The terms of the particular Transaction to which this Confirmation relates are
as follows:



Trade Date:  
October 31, 2008



Option Buyer: 
Metropolitan Edison Company



Option Seller:
FirstEnergy Solutions Corp.



Product: 
Firm LD Energy



Quantity: 
650 MW per hour



Total Quantity:  
up to 3,031,600 MWh total in any calendar year



Delivery Point:
Seller shall inform Buyer telephonically by 8:00 A.M. East Coast time each day
on which Seller Resources are scheduled to be sold to Buyers within the
following twenty-four (24) hour period of the points at which Seller shall
deliver Seller Resources to Buyers (such points, the "Delivery Points").   



PRA Contract
The Third Restated Partial Requirements Contract dated as of November 1, 2008
among Seller, Buyer and Pennsylvania Electric Company, a Pennsylvania
corporation, on behalf of itself and The Waverly Electric Power and Light
Company, a New York corporation



Term:
From November 01, 2008 to and including the earlier of (a) the termination of
the PRA Contract and (b) December 31, 2009








 
9

--------------------------------------------------------------------------------

 

Delivery Period:
Hour Ending (HE) 0100 through (HE) 0700  and Hour Ending (HE) 2300 through (HE)
2400 Monday through Friday, Hour Ending (HE) 0100 through (HE) 2400 Saturday,
Sunday and NERC Holidays, Eastern Prevailing Time (EPT)



Strike Price: 
USD 41.65 per MWh



Exercise Period:
If exercising the option, Buyer will contact Seller before 10:00 AM EPT 1
business day prior to the start of the delivery period.  Once this option is
exercised, delivery will continue through the end of the Term.





Scheduling: 
All scheduling will be completed on or before the time specified in the
applicable tariff.




Special Conditions:
The Buyer agrees to only exercise this option upon permanent failure to supply
by Buyer's third party supplier, Constellation Power Source Inc.  This option
can only be exercised up to the amount of the unsupplied energy as a result of
the failure to supply or the maximum hourly Quantity whichever is less.





Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
(330) 315-7316, Attention:  Credit Risk.




Yours
sincerely,                                                                                       
      Accepted and agreed to:
FirstEnergy Solutions
Corp.                                                                         Metropolitan
Edison Company






By:  /s/ Ali
Jamshidi                                                                                      
  By:  /s/ Dean W. Stathis
 
Name:  Ali
Jamshidi                                                                                      Name: 
Dean W. Stathis


Title:  Vice
President                                                                                
     Title:   Director, Regulated Commodity Sourcing



 
10

--------------------------------------------------------------------------------

 


Date: 
October 31, 2008

 

From:                         
Attn:                           
Tel:                             
Fax:                           
FirstEnergy Solutions Corp.
Contract Administration
(234) 466-1840
(330) 315-7316
    To:                                
Attn: 
Title:
Tel:
Fax:
Pennsylvania Electric Company
Dean W.Stathis
Director, Regulated Commodity Sourcing
(610) 921-6766
(610) 939-8542
    Re: Electricity Transaction 

 
Dear Dean:


           The purpose of this communication (this “Confirmation”) is to confirm
the terms and conditions of the transaction (the “Transaction”) entered into
between Pennsylvania Electric Company and FirstEnergy Solutions Corp on the
Trade Date specified below.


Economic Terms. 
The terms of the particular Transaction to which this Confirmation relates are
as follows:



Trade Date: 
October 31, 2008



Option Buyer:
Pennsylvania Electric Company, a Pennsylvania corporation, on behalf of itself
and The Waverly Electric Power and Light Company, a New York corporation



Option Seller: 
FirstEnergy Solutions Corp.



Product: 
Firm LD Energy



Quantity: 
650 MW per hour



Total Quantity: 
up to 3,031,600 MWh total in any calendar year



Delivery Point:
Seller shall inform Buyer telephonically by 8:00 A.M. East Coast time each day
on which Seller Resources are scheduled to be sold to Buyers within the
following twenty-four (24) hour period of the points at which Seller shall
deliver Seller Resources to Buyers (such points, the "Delivery Points").



PRA Contract
The Third Restated Partial Requirements Contract dated as of November 1, 2008
among Seller, Buyer and Metropolitan Edison Company, a Pennsylvania corporation.



Term:
From November 01, 2008 to and including the earlier of (a) the termination of
the PRA Contract and (b) December 31, 2009.




 
11

--------------------------------------------------------------------------------

 

Delivery Period:
Hour Ending (HE) 0100 through (HE) 0700  and Hour Ending (HE) 2300 through (HE)
2400 Monday through Friday, Hour Ending (HE) 0100 through (HE) 2400 Saturday,
Sunday and NERC Holidays, Eastern Prevailing Time (EPT)

 
Strike Price:                USD 41.41 per MWh


Exercise Period:
If exercising the option, Buyer will contact Seller before 10:00 AM EPT 1
business day prior to the start of the delivery period. Once this option is
exercised delivery will continue through the end of the Term.



Scheduling:
All scheduling will be completed on or before the time specified in the
applicable tariff.



Special Conditions:
The Buyer agrees to only exercise this option upon permanent failure to supply
by Buyer’s third party supplier, Constellation Power Source Inc. This option can
only be exercised up to the amount of the unsupplied energy as a result of the
failure to supply or the maximum hourly Quantity whichever is less.





Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
(330) 315-7316, Attention:  Credit Risk.




Yours
sincerely,                                                                                                   Accepted
and agreed to:
FirstEnergy Solutions
Corp.                                                                              Pennsylvania
Electric Company






By:   /s/ Ali
Jamshidi                                                                                             
By: /s/ Dean W. Stathis


Name:  Ali
Jamshidi                                                                                           
Name: Dean W. Stathis


Title:   Vice
President                                                                                        
  Title:  Director, Regulated Commodity Sourcing


 

 
12

--------------------------------------------------------------------------------


